Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 23, 2014

                                     No. 04-14-00655-CV

                                 Ivarene and Victor HOSEK,
                                          Appellant

                                               v.

                                       Rosale SCOTT,
                                          Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 13-06-0559-CVA
                          Honorable Fred Shannon, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

        On November 5, 2014, appellee filed a Motion to Increase Supersedeas Bond from
$45,721.05 as set by the trial court to $914,421.30. After considering the motion, response, and
reply, we DENY the motion.

                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court